Citation Nr: 9900092	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral slipped epiphysis of the hips.
 
2.  Entitlement to service connection for knee problems 
secondary to the bilateral slipped epiphysis of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran had active service from August 1956 to 
March 1958. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence which requires the VA to reopen his claim of 
entitlement to service connection bilateral slipped epiphysis 
of the hips.  In addition, the veteran contends that he 
currently suffers from knee problems secondary to his 
bilateral slipped epiphysis of the hips.  Thus, he requests a 
favorable determination with respect to all issues on appeal.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for bilateral slipped epiphysis of the 
hips.  In addition, it is the decision of the Board that the 
veterans claim of entitlement to service connection for knee 
problems secondary to the bilateral slipped epiphysis of the 
hips is not well grounded.

FINDINGS OF FACT

1.  In a February 1980 rating decision, the RO denied the 
veteran service connection for bilateral slipped epiphysis of 
the hips.

2.  In a December 1981 Board decision, the Board denied the 
veteran service connection for a bilateral hip disorder.
 
3.  Evidence associated with the claims folder since the 
December 1981 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claim of service 
connection for bilateral slipped epiphysis of the hips.

4.  There is no competent medical evidence which indicates 
the veteran currently suffers from knee problems which were 
incurred in or aggravated by the veterans period of service, 
or are secondary to a disability for which service connection 
has been established.


CONCLUSIONS OF LAW

1.  The December 1981 Board decision is final. 38 U.S.C.A. § 
7104 (West 1991).

2.  The evidence received since the December 1981 Board 
decision is not new and material, and thus, the veterans 
claim for service connection for bilateral slipped epiphysis 
of the hips has not been reopened.  38 U.S.C.A. §7104(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).

3.  The veterans claim of entitlement to service connection 
for knee problems secondary to the bilateral slipped 
epiphysis of the hips is not well grounded.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veterans service records, reported that the 
veterans records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative 
sources or records were fruitless, including the May 1997 
ROs supplemental search for records from the Surgeon 
Generals Office which yielded a negative result.  The Board 
finds that the RO has undertaken all possible development to 
obtain the veterans service medical records.  While the 
absence of the veterans service medical records is clearly 
not helpful to the veterans claims, the absence of those 
records does not preclude the granting of the benefits 
sought. 

I.  New and Material Evidence to Reopen the Claim of 
Entitlement to Service Connection for Bilateral Slipped 
Epiphysis of the Hips.

In this case, in a February 1980 rating decision, the RO 
denied the veterans claim for service connection for 
bilateral slipped epiphysis of the hips on the grounds that 
this disorder was not incurred in or aggravated during the 
veterans period of service.  Subsequently, in a December 1981 
Board decision, the Bord confirmed the ROs denial of service 
connection for bilateral hip disorder.  The veteran did not 
submit a timely appeal with respect to the December 1981 
Board decision.  At present, as the veteran has attempted to 
reopen his claim for service connection for bilateral slipped 
epiphysis of the hips, the veterans case is once again 
before the Board for appellate review.

The December 1981 Board decision is final as outlined in 38 
U.S.C.A. § 7104 (West 1991).  As such, the veterans claims 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §7104(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (1998). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Under the 
applicable law, new and material evidence means evidence not 
previously submitted to the agency decisionmaker which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (1998); Hodge v. West, No. 98-7017 (Fed. 
Cir. September 16, 1998).  If these conditions are met, the 
veteran is deemed to have submitted new and material evidence 
that requires the VA to reopen the claim on the merits.  Once 
the veteran has submitted new and material evidence which 
would allow a reopening of the veterans claim, the merits of 
the claim can be considered.  

In this case, in applying Hodge, the Board observes that, 
since the last final adjudication in December 1981, the 
additional evidence in the file which is related to this 
issue include: (1) medical records from the Northeast Medical 
Clinic dated October 1993; (2) medical records from an 
unidentified source for the period including September 1986 
to November 1992; (3) medical records from Drs. Arms and 
Lieferman for the period October 1972 to November 1979; (4) 
medical report from Peter D. Holmberg, M.D., dated October 
1997; (5) a written statement by Marge Julkowski dated August 
1997; and (6) various statements made, via correspondence and 
during the October 1997 personal hearings, by the veteran and 
his representative. 

The medical records from the Northeast Medical Clinic dated 
October 1993 (item 1), and the medical records from an 
unidentified source for the period including September 1986 
to November 1992 (item 2) do not provide any information with 
respect to the veterans bilateral hip disorder.  And, the 
medical records from Drs. Arms and Lieferman for the period 
October 1972 to November 1979 (item 3) were of record prior 
to the December 1981 Board decision, and constitute duplicate 
evidence.  As such, the above mentioned records do not 
constitute new and materia evidence which would require the 
VA to reopen the veterans claim.

The medical report from Peter D. Holmberg, M.D., dated 
October 1997 (item 4) indicates the veteran suffers from 
status post slipped capital femoral epiphysis and residual 
pain, as well as describes the veterans condition at the 
time of his examination.  However, the Board notes that these 
records do not contain any evidence indicating the veterans 
bilateral hip disorder was aggravated during his period of 
service, or is otherwise related to his period of service. 

The written statement by Marge Julkowski, the veterans wife, 
dated August 1997 (item 5), and various statements made, via 
correspondence and during the October 1997 personal hearings, 
by the veteran and his representative (item 6) basically 
indicate the veteran currently suffers from bilateral slipped 
epiphysis of the hips which pre-existed his entrance into the 
service and which was aggravated during his active service.  
However, with respect to these statements, the Board finds 
that, as the veteran, his wife, and his representative are 
lay persons not competent to offer an opinion requiring 
medical knowledge, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995), 
these statements do not constitute medical evidence which 
would show that the veterans bilateral hip disorder was 
aggravated during his service, or is otherwise related to his 
period of service.  Hence, where as here, the resolution of 
an issue turns on a medical matter, lay evidence, without 
more, can never serve as a predicate upon which to reopen the 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the December 1981 Board denial, the Board notes 
that most of this evidence is new in the sense that it was 
not previously of record.  However, none of the evidence is 
material for purposes of reopening the claim.  Essentially, 
what was missing at the time of the December 1981 decision, 
and what continues to be missing, is competent medical 
evidence that the veterans bilateral slipped epiphysis of 
the hips was incurred in or aggravated by his active service, 
or is otherwise related to his period of service.  Therefore, 
as the additional evidence submitted subsequent to the 
December 1981 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claim, the Board concludes 
that the evidence submitted is not new and material as 
contemplated in the relevant law, regulations, and case law.  
As such, this evidence does not provide a basis to reopen the 
veterans claim of service connection for bilateral slipped 
epiphysis of the hips.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 3.156 (emphasis added); Hodge, supra.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to reopen the 
claim for service connection for bilateral slipped epiphysis 
of the hips, and the reasons why the current attempt must 
fail. See Graves v. Brown, 8 Vet. App. 522 (1996); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Service Connection for Knee Problems Secondary
to the Bilateral Slipped Epiphysis of the Hips.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1997).  In 
addition, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1997). 

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the claims file 
contains medical records from the Minneapolis VA Medical 
Center for the period including January 1981 to February 1981 
which indicate the veteran complained of right leg numbness, 
which was deemed to be the result of denervation in the right 
gastrocnemius-medial head.  Additionally, the record includes 
medical notations from an unidentified source for the period 
including September 1986 to November 1992 which indicate the 
veteran was treated for various health problems, including 
but not limited to right knee pain upon walking, and tingling 
and numbness of the left leg.

Finally, the record includes various written statement by the 
veterans wife, as well as various statements made, via 
correspondence and during the October 1997 personal hearings, 
by the veteran and his representative tending to link the 
veterans knee problems to his from bilateral slipped 
epiphysis of the hips, and to his period of service.  
However, with respect to these statements, the Board finds 
that, as the veteran, his wife, and his representative are 
lay persons not competent to offer an opinion requiring 
medical knowledge, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995), 
these statements do not constitute medical evidence which 
would show that the veterans knee problem is related to his 
period of service.  However, the appellant is certainly 
competent to provide an account of symptoms he or she 
experiences.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from knee problems which are related to 
a disability for which service connection has been 
established, or are otherwise related to his period of 
service.  As the record stands, there is no medical evidence 
showing a link between the veterans knee problem and his 
period of service, and thus, he has failed to satisfy one of 
the essential elements necessary to well ground his claim, 
which is the existence of a nexus between the claimed 
disability and a disability for which service connection has 
been established or the veterans period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for knee problems the 
to bilateral slipped epiphysis of the hips, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

The Board also notes that in Epps v. Gober the Court stated 
that a claimants burden to submit evidence sufficient to 
establish a well grounded claim is the claimants alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
well grounded claim.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing well grounded claims.  See id. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The Board 
has, therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In light of the failure to meet his obligation in 
the adjudication process by not submitting adequate evidence 
and because the outcome would be the same whether the claim 


was treated as not well grounded or adjudicated on the 
merits, the Board concludes that he has not been prejudiced 
by this approach. See generally Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for bilateral slipped 
epiphysis of the hips, the benefit sought on appeal is 
denied.

Evidence of a well grounded claim not having been submitted, 
service connection for knee problems secondary to the 
bilateral slipped epiphysis of the hips is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
